              Case 1:19-cv-01312-SAB Document 21 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ANGEL ISAIS, et al.,                              Case No. 1:19-cv-01312-SAB

11                  Plaintiffs,                        ORDER EXTENDING DEADLINE FOR
                                                       PARTIES TO FILE DISPOSITIONAL
12          v.                                         DOCUMENTS

13   FCA US LLC,
                                                       (ECF No. 20)
14                  Defendant.

15

16          Pursuant to a notice of settlement and order of the Court, dispositional documents are

17 currently due to be filed on or before November 9, 2020. (ECF No. 19.) On November 9, 2020,

18 the parties filed a stipulation requesting a fourteen (14) day extension of the deadline to file

19 dispositional documents. (ECF No. 20.) The parties proffer that additional time is needed to
20 complete funding of the settlement, and anticipate that funding should be completed during the

21 week of November 9, 2020. (Id.) The Court finds good cause to extend the deadline.

22          Accordingly, it is HEREBY ORDERED that the parties shall file dispositional documents

23 on or before November 23, 2020.

24
     IT IS SO ORDERED.
25

26 Dated:     November 9, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
